                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE



vPersonalize Inc.,                                 Case No.: 2:18-CV-01836
                 Plaintiff,
                                                   ORDER GRANTING PLAINTIFF’S
                                                   MOTION TO SEAL PLAINTIFF’S
vs.
                                                   RESPONSE IN OPPOSITION TO
                                                   DEFENDANT’S MOTION FOR
Magnetize Consultants Ltd.                         ATTORNEYS’ FEES AND COSTS AND
(dba, Kit Builder)                                 ACCOMPANYING DOCUMENTS
                 Defendant



         THIS MATTER comes before the Court on Plaintiff vPersonalize, Inc.’s unopposed

Motion to Seal Plaintiff’s Response to in Opposition to Defendant’s Motion for Attorneys’ Fees

and Costs and Accompanying Documents.

         Having fully considered the motion and documents, the Court hereby GRANTS the Motion

to Seal the following documents.

      1. An unredacted version of Plaintiff’s Response in Opposition to Defendant’s Motion for

         Attorneys’ Fees and Costs.

      2. An unredacted version of Exhibit 4 – Plaintiff’s Amended Infringement Contentions and

         Disclosure of Asserted Claims, dated February 1, 2020.

      3. An unredacted version of Exhibit 5 – Plaintiff’s Amended Claim-Chart Comparing

Order re Motion to Seal                     Page 1 of 2                    Choi Capital Law PLLC
                                                                          2101 Fourth Ave. Ste 1570
                                                                                 Seattle, WA 98121
                                                                                      206-588-0463
        Claims of U.S. Patent No. 9,345,280 to Accused Instrumentality served as exhibit to

        Plaintiff’s Amended Infringement Contentions and Disclosure of Asserted Claims

        (Exhibit 4) dated February 1, 2020.

    4. An unredacted version of Exhibit 6 – Plaintiff’s Amended Claim-Chart Comparing

        Claims of U.S. Patent No. 9,661,886 to Accused Instrumentality served as exhibit to

        Plaintiff’s Amended Infringement Contentions and Disclosure of Asserted Claims

        (Exhibit 4) dated February 1, 2020.

    5. An unredacted version of Exhibit 7 – Plaintiff’s Supplemental Responses to Defendant’s

        Second Set of Interrogatories, supplemented on August 15, 2019 and February 5, 2020.

    6. An unredacted version of Exhibit 15 – of Federal Rule of Evidence 408 settlement

        discussion letter from Plaintiff’s counsel to Defendant’s counsel, dated November 6, 2019.


        DATED this 25th day of March, 2020.




                                                       A
                                                       Barbara       Jacobs      Rothstein
                                                       U.S. District Court Judge




Order re Motion to Seal                       Page 2 of 2                    Choi Capital Law PLLC
                                                                            2101 Fourth Ave. Ste 1570
                                                                                   Seattle, WA 98121
                                                                                        206-588-0463
